DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, the claim 7 was rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claim and thus withdraws the 112 rejection. 
3.	Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive in view of the amendments.  
4.	Applicant’s argument that a person of ordinary skill in the art would not have modified the sweeper/scrubber of Person in view of the vacuum extractor arrangement of Giddings in the manner proposed because such modification would render the modified device unsuitable for the purposes contemplated by Person is not persuasive.  By adjusting the configuration of the suction hose to be directed towards the brush instead of the hopper does not render the device of Person unsuitable.  Instead of suctioning debris from the hopper, the hose suctions it from the roller brush prior to the debris falling into the hopper.  The hopper is thus used as an additional storage for debris not suctioned.  
5.	Applicant’s argument that such as modification would result in collected water and debris in the hopper without having discharge suction for moisture.  The modification allows moisture from the debris to be suctioned directly from the brush into the suction hose.  Redesigning the hopper to be removable as taught by Field for claim 13, allows for the removal of moisture from the debris.    
6.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Changing a configuration of the hose is not hindsight since it is known in the art for hoses to suction debris directly from a vacuum brush.  Since both references are concerned with vacuuming debris from the floor and disposing the collected waste, the prior art are related to solving a common problem.   
7.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since both Person and Giddings are directed to floor vacuuming devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vacuum hose/squeegee configuration of Giddings for that of Person wherein the hose (77) of Giddings is now arranged as a squeegee positioned against the brush, the vacuum hose/squeegee being configured to apply a vacuum suction force to a face of the brush as taught by Giddings in order to directly remove soiled debris/solution which was collected from the floor away from the brush, wherein suctioning directly from the brush prevents accumulation of debris into the hopper.  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 1, 3-7, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Person et al. (U.S Patent 9,924,844) and further in view of Giddings et al. (PG Pub U.S 2002/0194692).
11.	Regarding claim 1, Person teaches a sweeper/scrubber assembly (12) for cleaning a floor surface (17) (fig 1, abstract, and col 3 lines 40-45) comprising: a brush (26a) configured to rotate along the floor surface (col 3 lines 45-55); a cleaning fluid dispensing system (68a) configured to dispense cleaning fluid on at least one of the floor surface (col 3 line 65 – col 4 line 5); a vacuum hose (77) (col 4 lines 45-50); and a solid debris collection reservoir (30) configured to receive solid debris thrown by the brush (col 4 lines 5-15).  
12.	Although Person teaches a vacuum hose (77) directed into the solid debris collection reservoir (col 4 lines 45-50), Person fails to specifically teach that the vacuum squeegee is positioned against the brush, the vacuum squeegee being configured to apply a vacuum suction force to a face of the brush and that the solid debris collection reservoir is an unvacuumed space.  However, Giddings also teaches a sweeper/scrubber assembly wherein it is known to arrange a vacuum hose (92) as a squeegee positioned against the brush (figs 5-6), the vacuum hose/squeegee being configured to apply a vacuum suction force to a face of the brush (para 0035) in order to directly remove soiled debris/solution which was collected from the floor away from the brush.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vacuum hose/squeegee configuration of Giddings for that of Person wherein the hose (77) of Giddings is now arranged as a squeegee positioned against the brush, the vacuum hose/squeegee being configured to apply a vacuum suction force to a face of the brush as taught by Giddings in order to directly remove soiled debris/solution which was collected from the floor away from the brush.  Thus, as a result of the modified vacuum hose/squeegee configuration of the present combination of Person and Giddings, the solid debris collection reservoir (30) now reads upon an unvacuumed space.      
13.	Regarding claim 3, the present combination of Person and Giddings teaches wherein the solid debris collection reservoir is positioned rearwardly of the brush configured to receive solid debris thrown rearwardly by the brush (fig 1 and col 4 lines 5-15 of Person).
14.	Regarding claim 4, the present combination of Person and Giddings teaches wherein: the brush comprises a first brush (26a) and a second brush (28a) (col 3 lines 45-60 of Person); the first brush is configured to rotate along the floor surface about a first rotational axis (fig 1 and col 3 lines 45-60 of Person); the second brush is positioned adjacent to the first brush and is configured to rotate along the floor surface about a second rotational axis (fig 1 and col 3 lines 45-60 of Person); the cleaning fluid dispensing system is configured to dispense cleaning fluid on the floor surface (col 3 line 65 – col 4 line 5 of Person); the vacuum squeegee is positioned against one of the first brush and the second brush (based on the modified configuration of the vacuum hose/squeegee (77) discussed in the rejection of claim 1 above), the vacuum squeegee being configured to apply a vacuum suction force to the face of the second brush against which the vacuum squeegee is positioned (based on the modified configuration of the vacuum hose/squeegee (77) discussed in the rejection of claim 1 above); and the solid debris collection reservoir is configured to receive solid debris thrown by one or both of the first brush and the second brush (col 4 lines 5-15 of Person).
15.	Regarding claim 5, the present combination of Person and Giddings teaches wherein the vacuum squeegee is positioned against the second brush (based on the modified configuration of the vacuum hose/squeegee (77) discussed in the rejection of claim 1 above).
16.	Regarding claim 6, the present combination of Person and Giddings teaches wherein the second brush is configured to rotate in a counter-rotational direction to the first brush (fig 1 and col 3 lines 45-60 of Person).
17.	Regarding claim 7, the present combination of Person and Giddings teaches the second brush is positioned rearwardly of the first brush in a direction of forward movement for the assembly (fig 1 and col 3 lines 45-60 of Person), the first brush is configured to rotate in a direction that moves solid debris on the floor surface rearwardly toward the second brush (fig 1 and col 3 lines 45-60 of Person), and the solid debris collection reservoir is configured to receive solid debris swept under the first brush, then swept between the first and second brushes, followed by being swept over the second brush (col 4 lines 5-15 of Person).
18.	Regarding claim 11, the present combination of Person and Giddings teaches wherein the vacuum squeegee defines an orifice (opening within hose squeegee 77 reads on orifice) extending parallel to a length of the face of the brush (based on the modified configuration of the vacuum hose/squeegee (77) discussed in the rejection of claim 1 above wherein the modified vacuum hose/squeegee (77) is directed towards brush reads on extending parallel to length of face of the brush), and the orifice is fluidly connected to a vacuum source (56) (col 4 lines 45-55 of Person).
19.	Regarding claim 12, the present combination of Person and Giddings teaches further comprising a housing (scrub head 21 reads on housing) containing the brush, the vacuum squeegee, and the solid debris collection reservoir (fig 1 and col 3 line 25 – col 4 line 10 of Person).  
20.	But the present combination of Person and Giddings fails to teach the housing containing the cleaning fluid dispensing system.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose the cleaning fluid dispensing system within the housing in order to shield other components from splash or overspray of the fluid, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 VI C.
21.	Regarding claim 14, the present combination of Person and Giddings teaches wherein the brush comprises a first brush (26a) and a second brush (28a), the housing (14) comprises a top surface (21) with a downward step (fig 1) between the first brush and the second brush (fig 1 of Person, 21 curves between both brushes thus reads on downward step), thereby defining a first brush housing pocket containing the first brush (fig 1 and col 3 lines 45-60 of Person, left pocket) and a second brush housing pocket containing the second brush between the downward step (fig 1 and col 3 lines 45-60 of Person, right pocket).
22.	Regarding claim 15, the present combination of Person and Giddings teaches wherein the assembly is mounted to a mobile support (chassis 14 reads on mobile support) having a powered drive (wheels 20a, engine 16 and steering wheel 14a) for advancing the mobile support over the floor surface (col 3 lines 35-45 of Person).
23.	Regarding claim 16, the present combination of Person and Giddings teaches wherein the mobile support carries a cleaning fluid reservoir fluidly (tank 22) connected to the cleaning fluid dispensing system (68a) (col 3 line 60 – col 4 line 5 of Person) and a waste liquid reservoir (recovery tank 24) fluidly connected to the vacuum squeegee (77) (col 4 lines 20-45 of Person).
24.	Regarding claim 17, Person teaches a mobile floor cleaner (12, fig 1) (abstract and col 3 lines 25-35) comprising: a mobile support (14) having a powered drive (20a, 14 and 16) for advancing the mobile support over a floor surface to be cleaned (col 3 lines 30-45), a sweeper/scrubber assembly (21) carried by the mobile support (col 3 lines 55-60), the sweeper/scrubber assembly comprising: a first brush (26a) being configured to rotate along the floor surface about a first rotational axis (col 3 lines 45-60); a second brush (28a) being positioned adjacent to the first brush and being configured to rotate along the floor surface about a second rotational axis (col 3 lines 45-60): a cleaning fluid dispensing system (68a) configured to dispense cleaning fluid on the floor surface (col 3 line 60 – col 4 line 5); a vacuum hose (77) (col 4 lines 45-50): a solid debris collection reservoir (30) that is configured to receive solid debris thrown by one or both of the first brush and the second brush (col 4 lines 5-15). 
25.	Although Person teaches a vacuum hose (77) directed into the solid debris collection reservoir (col 4 lines 45-50), Person fails to specifically teach that the vacuum squeegee is positioned against the brush, the vacuum squeegee being configured to apply a vacuum suction force to a face of the brush and that the solid debris collection reservoir is an unvacuumed space.  However, Giddings also teaches a sweeper/scrubber assembly wherein it is known to arrange a vacuum hose (92) as a squeegee positioned against the brush (figs 5-6), the vacuum hose/squeegee being configured to apply a vacuum suction force to a face of the brush (para 0035) in order to directly remove soiled debris/solution which was collected from the floor away from the brush.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vacuum hose/squeegee configuration of Giddings for that of Person wherein the hose (77) of Giddings is now arranged as a squeegee positioned against the brush, the vacuum hose/squeegee being configured to apply a vacuum suction force to a face of the brush as taught by Giddings in order to directly remove soiled debris/solution which was collected from the floor away from the brush.  Thus, as a result of the modified vacuum hose/squeegee configuration of the present combination of Person and Giddings, the solid debris collection reservoir (30) now reads upon an unvacuumed space.      
26.	Regarding claim 18, the present combination of Person and Giddings teaches wherein the solid debris collection reservoir (30) is positioned rearwardly of the first brush and the second brush and configured to receive solid debris thrown rearwardly by one or both of the first brush and the second brush (fig 1 and col 4 lines 5-20 of Person).
27.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Person et al. (U.S Patent 9,924,844) and Giddings et al. (PG Pub U.S 2002/0194692) and further in view of Field (PG Pub U.S 2006/0150352).
28.	Regarding claim 2, although the present combination of Person and Giddings teaches the fluid dispensing system dispenses cleaning fluid on the floor surface, it fails to teach wherein the cleaning fluid dispensing system is configured to dispense cleaning fluid on the brush.  However, Field teaches a sweeper/scrubber assembly wherein the cleaning fluid dispensing system (172,174; fig 9) is configured to dispense cleaning fluid on the floor surface and the brush (para 0067, fig 9) in order to enhance cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning fluid dispensing system of the present combination of Person and Giddings such that it is also configured to dispense cleaning fluid on the floor in addition to the brush as taught by Field in order enhance cleaning.  
29.	Regarding claim 13, the present combination of Person and Giddings fails to specifically teach wherein the solid debris collection reservoir is removable from the housing.  However, Field also teaches a sweeper/scrubber assembly wherein it is known for the solid debris collection reservoir (134) to be removable from the housing (para 0065) in order to easily dispose the waste (para 0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid debris collection reservoir of the present combination of Person and Giddings to be removable from the housing as taught by Field in order to easily dispose the waste. 
30.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Person et al. (U.S Patent 9,924,844) and Giddings et al. (PG Pub U.S 2002/0194692) and further in view of Sheikh et al. (PG Pub U.S 2016/0309973).
31.	Regarding claim 8, the present combination of Person and Giddings fails to teach a third brush positioned forwardly of the first brush and the second brush.  However, Sheikh also teaches a scrubber/sweeper assembly wherein it is known to include a third brush (484, figs 26-28) positioned forwardly of the first brush (469) and the second brush (471) (figs 26-28; para 0149 and 0152) in order to enhance cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination of Person and Giddings such that it includes a third brush positioned forwardly of the first brush and the second brush as taught by Sheikh in order to enhance cleaning.  
32.	Regarding claim 9, the recitation “the third brush is configured to rotate at a slower rate than the first brush and the second brush,” this recitation is a statement of intended use which does not patentably distinguish over the present combination of Person, Giddings, and Sheikh since the present combination of Person, Giddings, and Sheikh meets all the structural elements of the claim(s) and is capable of rotating the third brush at a slower rate than the first and second brush if so desired. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.
33.	Regarding claim 10, the present combination of Person, Giddings, and Sheikh fails to specifically teach that the first brush and the second brush are each driven by one or more motors, and that the third brush is an idler brush not driven by a motor.  However, Sheikh further teaches that the first and second brushes are each driven by one or more motors (para 0150) and that the third brush may be any type of suitable cleaning brush wherein it is not required to be coupled to a motor (para 0152, reads on being idler brush) in order to control operation for achieving different cleaning effects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination of Person, Giddings, and Sheikh such that first brush and the second brush are each driven by one or more motors, and that the third brush is an idler brush not driven by a motor as further suggested by Sheikh in order to control operation for achieving different cleaning effects.    
Conclusion
34.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714